NOTICE OF ALLOWANCE

Acknowledgements

1.	This notice of allowance addresses the request for continued examination of broadening reissue U.S. Application No. 16/204,021 (“instant application”).  Examiners find the actual filing date of the instant application is Nov. 29, 2018. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 9,508,759, (“‘759 Patent”) issued Nov. 29, 2016. The ‘759 Patent was filed on Oct. 31, 2014 as U.S. Application No. 14/529,237 (“237 Application”), titled “SEMICONDUCTOR DEVICE AND DRIVING METHOD THEREOF.”
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘759 Patent.
4.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘759 Patent.
5.	Examiners find parent U.S. Application No. 13/532,171 (“’171 Application”) filed on Jun. 25, 2012, now U.S. Pat. No. 8,878,589 (“’589 Patent”).
6.	The ‘589 Patent issued with claims 1-16 (“Patented Claims”). In the amendment filed December 14, 2020 ("DECEMBER 2020 CLAIM AMENDMENTS"), claims 2-7 and 10-15 were cancelled and claims 17-19 were added.
Claims 1, 8-9, and 16-19 are pending and are grouped as follows:
Claims 1 and 8;
Claims 9 and 16;
Claims 17-19.

Priority Claims
7.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to U.S. App. No. 13/532,171 filed on June 25, 2012.
8.	Examiners find the instant application claims foreign priority to JP 2011-145262 filed Jun. 30, 2011. 
9.	Because the instant application claims foreign priority to Jun. 30, 2011 and priority has been perfected and all the figures in the instant application are found in the priority application, the presumed effective U.S. filing date of the instant application is Jun. 30, 2011.
AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Remarks filed December 14, 2020
--Claim Amendments filed December 14, 2020--
11.	Examiners find the only difference between claims 1, 8, 9, and 17-19 of the claim amendments filed Sept. 28, 2020 and the instant claim amendments is that SEPT 2020 CLAIM AMENDMENTS claimed “the other of the source and the drain of the fifth transistor is electrically connected to the one of the source and the second transistor” whereas the instant claims claim “the other of the source and the drain of the fifth transistor is electrically connected to the one of the source and the first transistor.” In the second transistor” was amended to “the first transistor” in the above claim limitation.

    PNG
    media_image1.png
    605
    384
    media_image1.png
    Greyscale

Allowable Subject Matter
12.	Claims 1, 8-9, 16, and 17-19 are allowed.
As to claims, 1, 8, 9 and 16, the prior art does not disclose or make “a gate of the 2nd transistor is electrically connected to a 1st electrode of the capacitor; a 2nd electrode of the capacitor is electrically connected to the other of the source and the drain of the 4th transistor; the 2nd electrode of the capacitor is electrically connected to the light-emitting element;…; one of a source and a drain of the 5th transistor is electrically connected to the gate of the 2nd transistor; the other of the source and the drain of the 5th transistor is electrically connected to the one of the source and the drain of the 1st transistor” in combination with the other limitations of the claims.
As to claims 17-19, the prior art does not disclose or make “a gate of the 2nd transistor is electrically connected to a 1st electrode of the capacitor; a 2nd electrode of the 1st capacitor is electrically connected to the other of the source and the drain of the 4th transistor; the 2nd electrode of the 1st capacitor is electrically connected to the light-emitting element;…; one of a source and a drain of the 5th transistor is electrically connected to the gate of the 2nd transistor; the other of the source and the drain of the 5th transistor is electrically connected to the one of the source and the drain of the 1st transistor” in combination with the other limitations of the claims.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew J. Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992